internal_revenue_service department of the treasury index number washington dc release date person to contact telephone number refer reply to cc dom corp 1-plr-115966-98 date date re legend corporation a corporation b state e agency p q date x date z r s dear mr this letter replies to your letter dated date requesting a ruling concerning the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date october and date the information submitted is summarized as follows agency is a state e governmental agency corporation a is a non-profit public benefit corporation incorporated under the laws of state e which is exempt from federal_income_tax as an organization described in sec_501 and sec_509 corporation a is not controlled by agency or any other governmental agency corporation a is governed by a self-perpetuating board_of directors the bylaws and the articles do not impose any requirement that the board members be appointed by any governmental entity none of the current or past members of corporation a have been appointed by any governmental agency all vacancies on the corporation a board_of directors are filled through election by the members of the corporation a board then in office in general corporation a is devoted to the preservation of land natural_resources and biological communities for public enjoyment corporation b is a closely held for-profit sub-chapter c_corporation incorporated under the laws of state e corporation b owns approximately p acres of land corporation b is financially autonomous and is not subject_to the control of agency or any other governmental agency the parties have completed or propose to complete the following steps the transaction on date x corporation a became the optionee under a stock_option agreement to purchase all of corporation b’s stock for a total cost of dollar_figurer state e through agency will provide dollar_figures to corporation a which amount will be used to fund part of the purchase_price for corporation b the remaining portion of the purchase_price will be funded through donations by public and private organizations and individuals none of which are governmental entities on date y corporation a exercised the option and on date z the closing date the purchase was completed after the purchase corporation a will have control of corporation b and will ensure preservation of its real_property as a natural agricultural open space and recreational resource after date z corporation a will cause corporation b to amend its articles of incorporation to state that a it is organized for charitable purposes b its activities shall be conducted exclusively for those purposes c no part of its net_earnings shall inure to the benefit of or be distributable to any private individuals and d upon liquidation all of its remaining assets shall be distributed to corporation a if it is then an organization described in sec_501 or to other organizations so described if corporation a is not thereafter all of the corporation b stock will be canceled and corporation b will adopt substantially_all of the provisions of the state e public benefit corporations code applicable to non-member corporations to become a non- profit public benefit corporation corporation b will then apply to the internal_revenue_service for exempt status as a charitable_organization described in sec_501 and sec_509 corporation a represents that it is not acting as an agent of any entity or person the board_of directors of corporation a will appoint all of the board_of directors of corporation b a management plan will be formulated by corporation a in consultation with private consultants and other experts and interested parties in government agencies and educational institutions and with input from members of the general_public which plan will outline the use of corporation b’s real_property under the management plan corporation a may cause corporation b to convey a conservation_easement over all of the real_property in favor of a qualified_organization or organizations other than corporation a additionally corporation a expects to cause corporation b to donate a total of q acres to one or more governmental agencies and or non-profit organizations as necessary for the long term stewardship of the land any such transfers of the real_property will be determined after the acquisition by corporation a of the stock of corporation b the balance of the real_property will remain in corporation b to the extent that corporation b does not generate funds sufficient to cover operating_expenses corporation a will either provide funding to corporation b or obtain grants from private funding sources in any case corporation a will not seek operating funds for corporation b from any governmental agency based solely on the information submitted we rule as follows the transaction will not result in the recognition of gain_or_loss under sec_336 sec_337 or any other provision of the code no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate by mark s jennings senior technician reviewer branch
